DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 7 and 16, the prior art of record, alone or in combination, fails to teach at least “generating, by a processor, a plurality of intermediate feature layers of an image using convolutional neural network (CNN) processing, the generating comprising forming a convolutional layer and mapping a plurality of portions of the convolutional layer onto respective intermediate features using a network; for each intermediate feature layer, generating, by the processor, a plurality of text proposals using a region proposal network (RPN), each text proposal comprising a portion of the intermediate feature layer that is predicted to contain text, the generating comprising obtaining a predicted bounding box from a box-regression layer and obtaining a probability of the predicted bounding box including text from a box-classification layer”.
At best, Sarshogh et al (A Multi-Task Network for Localization and Recognition of Text in Images) teaches in Fig. 2 & Section III Mask R-CNN; model has three heads: a localizer (bounding box regression), an text classifier (text or background), and a text recognition network (TRN) head; We replace ResNet [9] in the backbone, with a customized shallow Densely Connected Network (DenseNet); Image features are extracted through a shared convolutional backbone consisting of a shallow DenseNet and a Feature Pyramid Network and further in Fig. 2 Region Proposal Layer; Section III B. the region proposal network will predict not just spatial coordinates for a box’s center, width, and height (cx; cy;w; h), but additionally angle of rotation.
At best, Dabet (US 20080267505) teaches in ¶75 candidate segments of text 82 are tagged--e.g., labeled with a reference to the corresponding field of the form 14 and ¶76 At S122, the form 14 may be populated with the OCR extracted information according to the field designations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669